Warren E. Burger: We'll hear arguments next in 73-1820, Philbrook against Glodgett and 74-132, Weinberger against Glodgett. Mr. Patton, you may proceed whenever you're ready.
William L. Patton, Jr.: Mr. Chief Justice, may it please the Court. These cases are here on direct appeal from the judgment of the three-judge court in the District of Vermont. The cases involved the relationship between the aid to families with dependent children or AFDC, unemployed father program and unemployment compensation benefits. The principal statute involved is Section 607(c)(2)(ii) which I shall refer to an argument as the mandatory bar and that provision appears on page 3 of our brief. As this Court knows, the AFDC program is a program of cooperative federalism funded by the system of matching state and federal grants. The federal statute sets out certain conditions that state plans must satisfy in order to receive federal funding and the mandatory bar provision provides that state plans must provide for the denial of AFDC benefits with respect to any week for which such child's father receives unemployment compensation under an unemployment compensation law of a state or the United States. Now, the plaintiffs in this case were all families which were eligible for AFDC benefits but for the fact that in each case the unemployed receive unemployment compensation under state law and in each case, the amount of unemployment compensation received was considerably less than the AFDC benefits for which the family would have been eligible.
Harry A. Blackmun: Does the record show whether they're still unemployed, Mr. Patton?
William L. Patton, Jr.: Mr. Justice Blackmun, it does not show the status of things. As of this moment, we do know that Mr. Saracen who was an intervenor continues to be unemployed and continues to receive unemployment compensation. At the bottom of page 6 of our brief, there is table which shows the differences in benefit levels and I want to call the Court's attention to the fact that there is one error in that table. The Derosia family was eligible for $394.00 a month in AFDC and rather than $56.00 in unemployment compensation, that figure should be $224.00.
Potter Stewart: Sorry, what page of what --
William L. Patton, Jr.: Page 6 of our brief. There is a table at the bottom which shows the difference in benefits.
Potter Stewart: Now would you make the --
William L. Patton, Jr.: The -- instead of $56.00 in the right hand column, that should be $224.00
Potter Stewart: That's the Derosia family.
William L. Patton, Jr.: Yes sir. Now, we can't assume that this table is necessarily representative for a number of reasons. First of all, of course, AFDC benefits depend on a number of variables, the extent of other resources available to the family and primarily on a number of dependents. Unemployment compensation is generally 50% of the previous salary.
Potter Stewart: In any event, it doesn't have anything to do with how large the family is or --
William L. Patton, Jr.: It does not. Well, there maybe some relations Mr. Justice Stewart and that some state unemployment programs have higher maximums depending on the number of dependents but to that only to that limited extent.
William J. Brennan, Jr.: Well, was it likely in that case Mr. Patton that the -- you got the highest, maybe as high as an AFDC benefits program for the same family?
William L. Patton, Jr.: Certainly, in the case of low-income people, it is not likely. However, there is one additional factor and that is that Vermont like most states has a general assistance program and the record does not show the extended benefits that were received in this case but we do know that at least the Percy family received general assistance. As I understand the Vermont General Assistance Program, it is basically an item by item need program. If a family finds that it can't pay its rent for example, it can apply for general assistance for the amount of the rent. But --
Potter Stewart: -- administered through the counties?
William L. Patton, Jr.: In Vermont, I believe it's administered on a statewide basis but in many states, it is administered through counties.
Potter Stewart: And it's some?
William L. Patton, Jr.: And it's wholly state-funded.
Potter Stewart: Um-huh.
William J. Brennan, Jr.: In fact, they may have declared of the AFDC figures on this column on page 6. Your position is what as with respect so much of that how they lose if the father receives unemployment compensation.
William L. Patton, Jr.: They lose all of it Mr. Justice Brennan.
William J. Brennan, Jr.: -- fact you know and what's happened here is they waived their own employment compensation. Is that right?
William L. Patton, Jr.: That?
William J. Brennan, Jr.: And the question is whether the word “receives” in the statute Section 2 with respect into it for which says the child's father receives unemployment compensation means actually receives?
William L. Patton, Jr.: Yes sir, that's the statutory question.
William J. Brennan, Jr.: And he waives there that he doesn't actually receive it.
William L. Patton, Jr.: That's correct. Then the District Court -- originally the statute was challenged on constitutional grounds. The District Court decided it could avoid the question by holding that fathers have an option. They can turn down an employment compensation. Now, Mr. --
Warren E. Burger: Another way of putting the question and isn't it that whether they have an option to take whichever there is the hire?
William L. Patton, Jr.: Yes, sir. We believe that --
Warren E. Burger: The key, the unemployment scheme is for something for which they pay it.
William L. Patton, Jr.: Well, private employers make contributions to the unemployment compensation scheme. I'm not sure -- I believe that employees do make a contribution. The District Court's construction, we believe is contrary to the legislative history and structure of the act in administrative construction and those sources will be discussed in more detail by Mr. Caleb for the State of Vermont --
Harry A. Blackmun: Whether if they deal with -- this is the result of congressional policies, Mr. Patton?
William L. Patton, Jr.: Well, Mr. Justice Blackmun, I'm not sure -- we do know that in 1960 -- let me -- perhaps if I just went into briefly the history of the Unemployed Father Program, we can see how this provision came into the law. Up until 1961, AFDC did not extend to families with an unemployed father and in that year it was so extended on an experimental basis. Now, at that time, the law provided that states had an option. They could deny AFDC if the father received unemployment compensation or not. Some states did deny, I think only three, the other states supplemented. Now, in 67, 68, when the Unemployed Father Program was made permanent, the Senate wanted to continue that optional system but the House Bill provided for the mandatory bar. The difficulty with giving fathers an option is really threefold. First of all, it makes the mandatory bar a nullity. There's simply be no reason to have a provision requiring a termination if it could be circumvented by an option. And secondly, it operates on an assumption that Congress wanted to encourage the unemployed to turn down unemployment benefits. And finally, in operation, it shifts significant costs from the Unemployment Compensation Program that is funded by private employers to AFDC which is of course funded by State of Internal Revenues.
William H. Rehnquist: Mr. Patton.
William L. Patton, Jr.: Yes sir.
William H. Rehnquist: Three-judge District Court didn't decide this case on a constitutional basis did it?
William L. Patton, Jr.: It did not.
William H. Rehnquist: Are you sure that whether the appeal should come here rather than to the Court of Appeals?
William L. Patton, Jr.: Well, it did enter an injunction that it be construed the statute and then ordered the Secretary of HEW to approve the plan in accordance with its decision. Perhaps I've -- as I read Hagans against Lavine, a three-judge court was convened here because of the constitutional challenge and we don't think it can be said that the constitutional claim was fictitious or frivolous on the phase of the complaint and having jurisdiction, it could then consider the statutory claim.
William H. Rehnquist: It certainly had jurisdiction but then their question is who has jurisdiction over the appeal if it decides it only on the statutory claim?
Byron R. White: Suppose the single judge claims that file that the counsel aren't suppose to hear the statute but the statutory is supposed to be heard first and not just the single judge issue, it is not required to be heard by a three-judge court. Therefore, I'm going to hear it and suppose they've done that and he had decided against you, now you would come before us, would you?
William L. Patton, Jr.: I believe you would have.
Byron R. White: Well, why would you?
William L. Patton, Jr.: But I --
Byron R. White: How did you come here now because it's not an issue which requires to be heard by a three-judge -- even if the three-judge court decides?
William L. Patton, Jr.: It is not an issue that's require to be hear by the three-judge court but the three-judge court can hear it if --
William J. Brennan, Jr.: But why -- how does that make it appealable here merely because the three-judge court is if it's not in Constitution.
William H. Rehnquist: Don't you have to argue in response to Justice Brennan the Supremacy Clause determination is the constitutional determination for purposes of our appellate jurisdiction?
William J. Brennan, Jr.: But we believe we get to that.
William L. Patton, Jr.: Well --
William H. Rehnquist: White against William?
William L. Patton, Jr.: Well, it may have been rejected but then in Hagans against Lavine, I thought that it was again reconsidered though not adopted. At least --
Byron R. White: I thought they can provide it for Mr. Justice Brennan.
William J. Brennan, Jr.: With seven pages from 536 to 543 -- they live up to that.
William L. Patton, Jr.: No no, I don't suggest Hagans against Lavine resolves the question.
William J. Brennan, Jr.: But we got to decide in this case, don't we whether you're far from here?
William L. Patton, Jr.: You do, Mr. Justice Brennan and if it --
William J. Brennan, Jr.: I gather the same applies, doesn't it, for the State of Vermont's appeal in the other case. It's so different isn't that quite --
William L. Patton, Jr.: Well, there is a jurisdictional question with respect to the United States which is quite a bit different from the one with respect to the state.
William J. Brennan, Jr.: -- 43.
William L. Patton, Jr.: That's right.
William J. Brennan, Jr.: No, but I mean on this question of whether there's the proper direct appeal, I gather Vermont came here from the same judgment, didn't they?
William L. Patton, Jr.: They did.
William J. Brennan, Jr.: And so whether that's a proper appeal here is same question in that case is missing isn't it?
William L. Patton, Jr.: It would be the same question.
William H. Rehnquist: Except that Vermont might be able to rely on the Supremacy Clause as a constitutional basis but certainly the Federal Government in no event can rely on the Supremacy Clause if you're talking about the construction of a federal statute.
William L. Patton, Jr.: That's correct. We are not concerned with the conflict of the supremacy issue. Now, assuming that -- we assume that there is jurisdiction for the appeal and frankly it's something that if the Court is concerned that we'd like a permission to submit a supplemental brief on and I think our opponent would concur in that.
William J. Brennan, Jr.: You mean now on this issue?
William L. Patton, Jr.: On this, in the issue of the appealability of the order. Now, assuming that for the moment that the case is properly here and assuming that the Court agrees with our construction of the statute, and then as a further question concerning the constitutional challenge, I don't think there's any doubt that but that the Court can reach the constitutional question in this case if it wishes to but it need not and we have suggested that it'd be remanded and one of the reasons we suggested that it'd be remanded is because the AFDC Program is so complex that we had thought the Court might benefit from the District Court's decision of the issue in light of a correct construction of the statute and it's also true that the record could be supplemented particularly concerning a general assistance benefit but we do not contend that it's absolutely necessary to remand. There is sufficient material in the record to consider the constitutional question. And as to the constitutional claim, appellees' claim is basically that the mandatory bar operates to exclude children solely on the ground that their father receives unemployment compensation even though they maybe in need. And it does operate that way but implicit in appellees' claim is the assumption that the AFDC program is in fact the comprehensive public assistance program or that it is constitutionally required to be and we think either assumption is correct. Need is -- the primary goal of the AFDC Program but Congress is operating within a framework of the limited amount of funds and given that context, it has chosen to provide assistance to those who are least able to change their circumstances. And father's unemployment compensation maybe less than AFDC benefits but it maybe supplemented by general assistance. States maybe stimulated to upgrade their programs and there's some indication that that has in fact occurred. In addition, the unemployment compensation benefits promote in attachment to the workforce, it's a weekly benefit. Vermont recipients are required to go down to the public employment office to get their checks and fill out certain forms.
William J. Brennan, Jr.: Just as some states are upgrading their unemployment compensation benefits as they in fact reach merely with the AFDC.
William L. Patton, Jr.: Mr. Justice Brennan, I'm not prepared to guarantee that that occurs. They are upgrading them. I know for example and I understand that when this case started in Vermont, the maximum benefit was 50% of the previous salary, it's now 60% of the previous salary. In conjunction with minimum wage laws, there is some upward movement but I think it is true that people in the low income groups are going to have lower benefits. Now, since this is a divided argument, I've used up my time. I want to stop but I want to reiterate one point that we made in our reply brief. We don't contend that the mandatory bar is the wisest or the most socially desirable policy that could be devised but we do contend that it is the policy that Congress adopted and that rejection on constitutional grounds would involve the Court in factors which it is repeatedly rejected and is inappropriate for judicial resolution.
Warren E. Burger: Mr. Kalib.
David L. Kalib: Mr. Chief Justice, may it please the Court. My name is David Kalib and I represent appellant Philbrook and the State of Vermont in this action. Vermont's position is that an unemployed father is excluded from receiving public assistance benefits under the unemployed father segment of the AFDC program if he's either eligible to receive or is currently receiving unemployment compensation benefits and this position is primarily based upon our understanding of congressional intent that was incorporated into the January 1968 Amendments for the Social Security Act. The House Ways and Means Committee in 1967 considered a vast number of amendments to that Act and they expressed an intent in their committee report to cut federal spending by reducing the public assistance roles. In addition for cutting the federal spending, they wish to get public assistance recipients back into the way before us. The 1967 House Senate Conference Committee also considered the same vast number of amendments for the Social Security Act. They looked at two versions of how to treat unemployment compensation in relationship to public assistance benefits. First, there was a Senate version which retains the option of allowing states to supplement unemployment compensation benefits. The House version on the other hand denied assistance to any unemployed father who was receiving unemployment compensation. This House Senate Conference Committee recommended to the Congress the adoption of the version formulated by the House Ways and Means Committee namely the version that denied benefits to any unemployed father who was receiving unemployment compensation. Thus, it's pretty clear the intent of Congress was to enact the version to reduce federal spending and at the same time cute the welfare roles. And in addition, this Conference Committee Report recognized that the word “received” was either equivalent to or equated with the term qualified to receive. Since 1968 --
Warren E. Burger: Could this probably solve by having the state provide in its statute that no event shall the AFDC benefits exceed the amount of unemployment compensation insurance or would you rather have other problems there?
David L. Kalib: I think you would run into other problems. It would still go against the mandatory bar in Section 607 if you establish that and I think we'd be in trouble with federal matching funds in violation of the AFDC Program. Since 1968, the Department of Health Education Welfare along with the State of Vermont and then I cannot speak for any other states but on the best information I have, they've all been interpreting this congressional intent to exclude a father who has not developed and exhausted his unemployment compensation benefits. In other words, if he is eligible for those unemployment compensation benefits, he must go there first and exhaust those benefits prior to any application for public assistance. The District Court decision which formulated an option plan of allowing the recipient equally eligible for both programs to reject the lower benefit, I think in terms of the District Court's decision it was phrased that if his AFDC benefit is higher he can reject the unemployment compensation benefits and vice versa. This goes against and completely contrary to the congressional intent of reducing federal spending. It even goes beyond the Senate version of restoring the option of allowing states to supplement and the Senate version was ultimately rejected by Congress. The District Court plan also establishes an either/or alternative and that is the unemployed father completely rejected his unemployment compensation and rely 100% on public assistance to meet the needs of his children and there is nothing that we can find in legislative intent to create that scheme. We think that Congress realized that this purpose, the mandatory bar provision could be accomplished by a joint reading of Section 402 and Section 407 of the Social Security Act. Section 402 mandates each state to require each applicant for public assistance to develop, utilize and exhaust all his benefits, excuse me, all his income and resources that are available. If we start with that premise and say that an individual who was eligible for unemployment compensation benefits must go down and develop and utilize those benefits and he does so, Section 407 of the Social Security Act precludes him from receipt of any public assistance benefits under the unemployed fathers section. In addition, adoption of the District Court option plan which shifts the burden of providing aid to children of unemployed fathers from the unemployment compensation insurance trust funds funded totally from the private sector namely the employers to the public treasury and increase the public assistance roles again contrary to Congress' intent back in 1967. In effect, what the District Court option plan does is legislate an income floor for all unemployed fathers, and that income floor is based upon the state's standard of need. Therefore, any unemployed father could forego these unemployment compensation benefits and get public assistance up to that state standard of need. Historically, these programs have been treated as two separate and distinct programs. Unemployment compensation has always been the first line of defense for a temporarily unemployed work. The system is back from the initial creation of the Act in 1935 and we think this is true today. We see just last year, the Federal Unemployment Act extended benefits for those unemployed who exhausted their normal state benefits. On the other hand, public assistance benefits have always been treated as a last resort. You rely on relief after you've exhausted everything else and I think this Court recognize these two principles in the Java case. As harsh as this all seems, particularly with respect to the plaintiffs in this case who have received a substantially less amount of money from unemployment compensation and they have from public -- would have from public assistance had they been eligible, Vermont has tried to mitigate or alleviate that that hardship to some extent and that is by supplementing unemployment compensation through its general assistance program. Now, I have to admit, however, that the supplement is not necessarily going to be equal to the difference between the unemployment compensation benefit and the state's standard of need. This depends on a host of factors, one being the individual's income within the prior calendar period and other being is need. The state program is entirely state funded, it's based upon an emergency grant provision and the individual applicant must have no other resources available. If he does have resources available, he has to exhaust those other resources. So, in some cases, the individual get nothing from general assistance. In some cases they'll get an amount which his total income will be less than the state's standard of need and in other cases, he could conceivably get a grant which would make his total income exceed the state's standard of need for a 30-day period but it is available to that applicant.
Potter Stewart: How long is the unemployment compensation run in Vermont 52 weeks?
David L. Kalib: Well, there is initial benefit period of 26 weeks; there is a 13-week extension period under Vermont statute for a total of 39 weeks. As I understand, the program now under the New Federal Unemployment Act of 1974, there are 13 more weeks additional benefits that an individual can get and that I understand is totally federally funded and does not come out of the private trust fund.
William J. Brennan, Jr.: -- pending tax for another 13 week?
David L. Kalib: That's correct.
William J. Brennan, Jr.: 65 weeks or something.
David L. Kalib: That's correct Mr. Justice Brennan and the Senate version of the New Tax Bill drive its amendment does take on another 13 weeks to that.
William J. Brennan, Jr.: But that's all you think fully federally funded.
David L. Kalib: The --
Potter Stewart: Final 13 weeks?
David L. Kalib: The final 13 weeks as provided for under the ‘74 Federal Unemployment Act is federally funded and it does not come out of the employment trust fund. As I understand the Senate proposal, it will be another 13 weeks again federally funded and not out of the trust funds.
Potter Stewart: So far is just a --
David L. Kalib: A proposal by --
Potter Stewart: Senate Bill that's going into conference this week.
David L. Kalib: That's correct as I understand it. To summarize, our position is very simplistic with a very complicated program. If you are eligible to receive unemployment compensation, traditionally, you have to go on exhaust that benefit before you can come on the welfare roles. Unemployment has been treated differently than any other available resource and I think there's a specific congressional intent to treat that resource differently and we urge this Court to regress and remand. We would like to -- if there is time reserve it for tomorrow, Your Honor, in rebuttal.
Warren E. Burger: We'll have to check your time in the morning but you will not take up your case, Mr. Kalib. You will have only one minute now, we'll take you first thing in the morning.
David L. Kalib: Thank you, Your Honor.